 

Exhibit 10.16

 

JOINDER AND THird LOAN MODIFICATION AGREEMENT

 

This Joinder and Third Loan Modification Agreement (this “Agreement”) is entered
into as of February 28, 2020, by and among (a) SILICON VALLEY BANK, a California
corporation, with its principal place of business at 3003 Tasman Drive, Santa
Clara, California 95054 and with a loan production office located at 275 Grove
Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), (b) (i) MTBC, INC.
(formerly known as MEDICAL TRANSCRIPTION BILLING, CORP.), a Delaware corporation
with its principal place of business at 7 Clyde Road, Somerset, New Jersey 08873
(“Parent”), (ii) MTBC ACQUISITION, CORP., a Delaware corporation with its
principal place of business at 7 Clyde Road, Somerset, New Jersey 08873
(“Acquisition”), (iii) MTBC HEALTH, INC., a Delaware corporation with its
principal place of business at 7 Clyde Road, Somerset, New Jersey 08873
(“Health”), and (iv) MTBC PRACTICE MANAGEMENT, CORP., a Delaware corporation
with its principal place of business at 7 Clyde Road, Somerset, New Jersey 08873
(“Management” and, together with Parent, Acquisition, and Health, jointly and
severally, individually and collectively, “Existing Borrower”), and (c) (i)
MTBC-MED, INC., a Delaware corporation with its principal place of business at 7
Clyde Road, Somerset, New Jersey 08873 (“MTBC-Med”) and (ii) CARECLOUD
CORPORATION, a Delaware corporation with its principal place of business at 7
Clyde Road, Somerset, New Jersey 08873 (“CareCloud”, and, together with MTBC-Med
jointly, severally, individually and collectively, “New Borrower”, and New
Borrower, together with Existing Borrower, jointly, severally, individually and
collectively, “Borrower”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Existing Borrower to Bank,
Existing Borrower is indebted to Bank pursuant to a loan arrangement dated as of
October 13, 2017, evidenced by, among other documents, a certain Loan and
Security Agreement dated as of October 13, 2017, between Existing Borrower and
Bank, as amended and affected by a certain Joinder and First Loan Modification
Agreement dated as of September 20, 2018, and as further amended by a certain
Second Loan Modification Agreement dated as of November 15, 2019 (as has been
and as may be further amended, modified, restated, replaced or supplemented from
time to time, the “Loan Agreement”). Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.

 

2. JOINDER TO LOAN AGREEMENT. New Borrower hereby joins the Loan Agreement and
each of the Loan Documents, and agrees to comply with and be bound by all of the
terms, conditions and covenants of the Loan Agreement and Loan Documents, as if
it were originally named a “Borrower” therein. Without limiting the generality
of the preceding sentence, New Borrower agrees that it will be jointly and
severally liable, together with Existing Borrower, for the payment and
performance of all obligations and liabilities of Borrower under the Loan
Agreement, including, without limitation, the Obligations. Each Borrower hereby
appoints each other Borrower as its agent for all purposes hereunder. Each
Borrower hereunder shall be obligated to repay all Credit Extensions made
pursuant to the Loan Agreement, regardless of which Borrower actually receives
said Credit Extension, as if each Borrower hereunder directly received all
Credit Extensions.

 

3. SUBROGATION AND SIMILAR RIGHTS. Each Borrower waives any suretyship defenses
available to it under the Code or any other applicable law until all Obligations
are indefeasibly paid in full (except for inchoate indemnification obligations).
Each Borrower waives any right to require Bank to: (i) proceed against any other
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Bank may exercise or not exercise any right or
remedy it has against any Borrower or any security it holds (including the right
to foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Agreement, the Loan
Agreement or other Loan Documents, each Borrower irrevocably fully subordinates
and defers, until all Obligations are indefeasibly paid in full (except for
inchoate indemnification obligations) all rights that it may have at law or in
equity (including, without limitation, any law subrogating Borrower to the
rights of Bank under the Loan Agreement) to seek contribution, indemnification
or any other form of reimbursement from any other Borrower, or any other Person
now or hereafter primarily or secondarily liable for any of the Obligations, for
any payment made by Borrower with respect to the Obligations in connection with
the Loan Agreement or otherwise and all rights that it might have to benefit
from, or to participate in, any security for the Obligations as a result of any
payment made by Borrower with respect to the Obligations in connection with the
Loan Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 3 shall be
null and void. If any payment is made to a Borrower in contravention of this
Section 3, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.

 

 1 

 

 

4. GRANT OF SECURITY INTEREST. To secure the prompt payment and performance of
all of the Obligations, New Borrower hereby grants to Bank a continuing lien
upon and security interest in all of New Borrower’s now existing or hereafter
arising rights and interest in the Collateral, whether now owned or existing or
hereafter created, acquired, or arising, and wherever located, including,
without limitation, all of New Borrower’s assets, and all of New Borrower’s
books relating to the foregoing and any and all claims, rights and interests in
any of the above and all substitutions for, additions, attachments, accessories,
accessions and improvements to and replacements, products, proceeds and
insurance proceeds of any or all of the foregoing. New Borrower further
covenants and agrees that by its execution hereof it shall provide all such
information, complete all such forms, and take all such actions, and enter into
all such agreements, in form and substance reasonably satisfactory to Bank that
are reasonably deemed necessary by Bank in order to grant a valid, perfected
first priority security interest to Bank in the Collateral (subject only to
Permitted Liens that are permitted pursuant to the terms of the Loan Agreement
to have superior priority to Bank’s lien under the Loan Agreement). New Borrower
hereby authorizes Bank to file financing statements, without notice to Borrower,
with all appropriate jurisdictions in order to perfect or protect Bank’s
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either Borrower or any other Person, shall be deemed to violate
the rights of Bank under the Code. Any such financing statement may indicate the
Collateral as “all assets of Debtor” or words of similar effect, or as being of
an equal or lesser scope, or with greater detail, all in Bank’s discretion.

 

5. REPRESENTATIONS AND WARRANTIES. New Borrower hereby represents and warrants
to Bank that all representations and warranties in the Loan Documents made on
the part of Existing Borrower are true and correct on the date hereof with
respect to New Borrower, with the same force and effect as if New Borrower was
named as “Borrower” in the Loan Documents in addition to Existing Borrower.

 

6. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by, among
other property, the Collateral as defined in the Loan Agreement (together with
any other collateral security granted to Bank, as amended the “Security
Documents”). Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations shall be referred to as the
“Existing Loan Documents”.

 

7. DELIVERY OF DOCUMENTS. Each Borrower hereby agrees that the following
documents shall be delivered to Bank prior to or contemporaneously with delivery
of this Agreement, each in form and substance satisfactory to Bank:

 

  a. a secretary’s corporate borrowing certificate for each New Borrower with
respect to such Borrower’s certificate of incorporation, by-laws, incumbency and
resolutions authorizing the execution and delivery of this Agreement and the
other documents required by Bank in connection with this Agreement;         b.
consent of the shareholders of each New Borrower authorizing the execution and
delivery of this Agreement and the other documents required by Bank in
connection with this Agreement (if required by such New Borrower’s corporate
documents);         c. a long-form Certificate of Good Standing for each New
Borrower from the State of Delaware;         d. the results of a UCC search for
each New Borrower indicating that there are no Liens other than Permitted Liens,
and otherwise in form and substance satisfactory to Bank;

 

 2 

 

 

  e. a Perfection Certificate for each Borrower;         f. evidence of
insurance (on Acord 28 and Acord 25 certificates, together with endorsements to
the liability and property policies, as acceptable to Bank) for each New
Borrower; and         g. such other documents as Bank may reasonably request.

 

8. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 Borrower hereby acknowledges and agrees that, on or before the date that is
thirty (30) days from the date of this Agreement, Borrower will deliver to Bank,
in form and substance satisfactory to Bank, (a) an Acord 25 liability insurance
certificate, (b) an Acord 28 property insurance certificate, (c) an endorsement
to Borrower’s liability insurance policy naming Bank as an additional insured,
(d) an endorsement to Borrower’s property insurance policy naming Bank as
lender’s loss payable, and (e) endorsements to Borrower’s liability and property
insurance policies stating that the insurer will provide Bank with thirty (30)
days’ prior written notice before any such policy or policies shall be
materially altered or canceled. Borrower acknowledges and agrees that the
failure of Borrower to satisfy the requirements set forth in the immediately
preceding sentence on or before the date that is thirty (30) days from the date
of this Agreement shall result in an immediate Event of Default under the Loan
Agreement for which there shall be no grace or cure period.         2 The Loan
Agreement shall be amended by deleting the following text, appearing in Section
6.9 thereof:

 

“(a) Liquidity Ratio. Maintain at all times, to be tested as of the last day of
each month, a Liquidity Ratio of at least 1.0 to 1.0.”

 

and inserting in lieu thereof the following:

 

“(a) Liquidity Ratio. Maintain: (i) at all times during the period commencing on
the Effective Date through February 27, 2020, to be tested as of the last day of
each month, a Liquidity Ratio of at least 1.0 to 1.0; (ii) at all times during
the period commencing on February 28, 2020 through and including September 30,
2020, to be tested as of the last day of each month, a Liquidity Ratio of at
least 1.25 to 1.0; and (iii) at all times on and after October 1, 2020, to be
tested as of the last day of each month, a Liquidity Ratio of at least 1.0 to
1.0.”

 

 3 

 

 

  3 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.9(b) thereof:

 

“(ii) to be tested as of the last day of each month commencing with the month
ending November 30, 2019, Adjusted EBITDA, measured for the six (6) month period
ending on the last day of such month, of at least (A) One Million Four Hundred
Fifty Thousand Dollars ($1,450,000.00) for the six (6) month period ending
November 30, 2019, (B) One Million Five Hundred Thousand Dollars ($1,500,000.00)
for the six (6) month period ending December 31, 2019, (C) One Million Six
Hundred Thousand Dollars ($1,600,000.00) for the six (6) month periods ending
January 31, 2020, February 29, 2020, and March 31, 2020, (D) One Million Eight
Hundred Fifty Thousand Dollars ($1,850,000.00) for the six (6) month periods
ending April 30, 2020, May 31, 2020, and June 30, 2020, (E) Two Million Fifty
Thousand Dollars ($2,050,000.00) for the six (6) month periods ending July 31,
2020, August 31, 2020, and September 30, 2020, and (F) Two Million Two Hundred
Fifty Thousand Dollars ($2,250,000.00) for the six (6) month period ending
October 31, 2020 and for the six (6) month period ending on the last day of each
month thereafter.”

 

and inserting in lieu thereof the following:

 

“(ii) to be tested as of the last day of each month set forth below commencing
with the month ending November 30, 2019, Adjusted EBITDA, measured for the six
(6) month period ending on the last day of such month, of at least (A) One
Million Four Hundred Fifty Thousand Dollars ($1,450,000.00) for the six (6)
month period ending November 30, 2019 and (B) Two Million Two Hundred Fifty
Thousand Dollars ($2,250,000.00) for the six (6) month period ending October 31,
2020 and for the six (6) month period ending on the last day of each month
thereafter.”

 

  4 The Loan Agreement shall be amended by deleting the following text,
appearing in the definition of “Permitted Indebtedness” in Section 13.1 thereof:

 

“(f) Indebtedness consisting of the financing of insurance premiums not
exceeding Four Hundred Fifty Thousand Dollars ($450,000.00) in the aggregate
outstanding at any time; and”

 

and inserting in lieu thereof the following:

 

“(f) Indebtedness consisting of the financing of insurance premiums not
exceeding Six Hundred Thousand Dollars ($600,000.00) in the aggregate
outstanding at any time; and”

 

  5 The Loan Agreement shall be amended by inserting the following new
definitions, appearing alphabetically in Section 13.1 thereof:

 

“CareCloud” is CareCloud Corporation, a Delaware corporation.”

 

“MTBC-Med” is MTBC-Med, Inc., a Delaware corporation.”

 

  6 The Loan Agreement shall be amended by deleting the following definition,
appearing in Section 13.1 thereof:

 

“Borrower” means, individually and collectively, jointly and severally, Parent
Borrower, Acquisition, Health and Management.”

 

and inserting in lieu thereof the following:

 

“Borrower” means, individually and collectively, jointly and severally, Parent
Borrower, Acquisition, Health, Management, MTBC-Med and CareCloud.”

 

 4 

 

 

  7 The Loan Agreement shall be amended in the definition of Permitted
Investments in Section 13.1 thereof by (i) deleting “and” appearing at the end
of subsection (g) and (ii) deleting subsection (h) in its entirety and inserting
in lieu thereof:

 

“(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary; and

 

(i) Investments by Borrower in an independent telehealth entity in an aggregate
amount not to exceed One Million Dollars ($1,000,000.00).”

 

  8 The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.

 

9. FEES AND EXPENSES. Borrower shall pay to Bank a modification fee equal to Two
Thousand Five Hundred Dollars ($2,500.00), which fee shall be fully earned, due
and payable as of the date hereof. Borrower shall also reimburse Bank for all
legal fees and expenses incurred in connection with this amendment to the
Existing Loan Documents.

 

10. PERFECTION CERTIFICATES.

 

(a) Parent hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in a certain Perfection Certificate dated as of
February 28, 2020 (the “Parent Perfection Certificate”) delivered by Parent to
Bank, and acknowledges, confirms and agrees that the disclosures and information
Parent provided to Bank in the Parent Perfection Certificate have not changed,
as of the date hereof.

 

(b) Acquisition hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in a certain Perfection Certificate dated as of
February 28, 2020 (the “Acquisition Perfection Certificate”) delivered by
Acquisition to Bank, and acknowledges, confirms and agrees that the disclosures
and information Acquisition provided to Bank in the Acquisition Perfection
Certificate have not changed, as of the date hereof.

 

(c) Health hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in a certain Perfection Certificate dated as of
February 28, 2020 (the “Health Perfection Certificate”) delivered by Health to
Bank, and acknowledges, confirms and agrees that the disclosures and information
Health provided to Bank in the Health Perfection Certificate have not changed,
as of the date hereof.

 

(d) Management hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in a certain Perfection Certificate dated as of
February 28, 2020 (the “Management Perfection Certificate”) delivered by
Management to Bank, and acknowledges, confirms and agrees that the disclosures
and information Management provided to Bank in the Management Perfection
Certificate have not changed, as of the date hereof.

 

(e) In connection with this Agreement, MTBC-Med delivered to Bank a Perfection
Certificate signed by MTBC-Med dated as of the date of this Agreement (the
“MTBC-Med Perfection Certificate”). MTBC-Med represents and warrants to Bank
that: (i) MTBC-Med’s exact legal name is that indicated on the MTBC-Med
Perfection Certificate and on the signature page hereof; and (ii) MTBC-Med is an
organization of the type, and is organized in the jurisdiction, set forth in the
MTBC-Med Perfection Certificate; and (iii) the MTBC-Med Perfection Certificate
accurately sets forth MTBC-Med’s organizational identification number or
accurately states that MTBC-Med has none; (iv) the MTBC-Med Perfection
Certificate accurately sets forth MTBC-Med’s place of business, or, if more than
one, its chief executive office as well as MTBC-Med’s mailing address if
different, and (v) all other information set forth on the MTBC-Med Perfection
Certificate pertaining to MTBC-Med is accurate and complete.

 

 5 

 

 

(f) In connection with this Agreement, CareCloud delivered to Bank a Perfection
Certificate signed by CareCloud dated as of the date of this Agreement (the
“CareCloud Perfection Certificate”). CareCloud represents and warrants to Bank
that: (i) CareCloud’s exact legal name is that indicated on the CareCloud
Perfection Certificate and on the signature page hereof; and (ii) CareCloud is
an organization of the type, and is organized in the jurisdiction, set forth in
the CareCloud Perfection Certificate; and (iii) the CareCloud Perfection
Certificate accurately sets forth CareCloud’s organizational identification
number or accurately states that CareCloud has none; (iv) the CareCloud
Perfection Certificate accurately sets forth CareCloud’s place of business, or,
if more than one, its chief executive office as well as CareCloud’s mailing
address if different, and (v) all other information set forth on the CareCloud
Perfection Certificate pertaining to CareCloud is accurate and complete.

 

Borrower hereby acknowledges and agrees that all references in the Loan
Agreement to the “Perfection Certificate” shall mean and include, collectively,
the Parent Perfection Certificate, the Acquisition Perfection Certificate, the
Health Perfection Certificate, the Management Perfection Certificate, the
MTBC-Med Perfection Certificate, and the CareCloud Perfection Certificate.

 

11. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

12. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

 

13. RELEASE BY BORROWER.

 

  A. FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Agreement (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.         B. In furtherance of this release,
Borrower expressly acknowledges and waives any and all rights under Section 1542
of the California Civil Code, which provides as follows:

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.” (Emphasis
added.)

 

 6 

 

 

  C. By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.  
      D. This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Agreement, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.

 

  E. Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:

 

  1 Except as expressly stated in this Agreement, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Agreement.         2 Borrower has made such investigation of the facts
pertaining to this Agreement and all of the matters appertaining thereto, as it
deems necessary.         3 The terms of this Agreement are contractual and not a
mere recital.         4 This Agreement has been carefully read by Borrower, the
contents hereof are known and understood by Borrower, and this Agreement is
signed freely, and without duress, by Borrower.         5 Borrower represents
and warrants that it is the sole and lawful owner of all right, title and
interest in and to every claim and every other matter which it releases herein,
and that it has not heretofore assigned or transferred, or purported to assign
or transfer, to any person, firm or entity any claims or other matters herein
released. Borrower shall indemnify Bank, defend and hold it harmless from and
against all claims based upon or arising in connection with prior assignments or
purported assignments or transfers of any claims or matters released herein.

 

14. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Agreement, the terms of the Existing Loan
Documents remain unchanged and in full force and effect. Bank’s agreement to
modifications to the existing Obligations pursuant to this Agreement in no way
shall obligate Bank to make any future modifications to the Obligations. Nothing
in this Agreement shall constitute a satisfaction of the Obligations. It is the
intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing. No maker will be released by virtue of this Agreement.

 

15. COUNTERSIGNATURE. This Agreement shall become effective only when it shall
have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the date first written above.

 

EXISTING BORROWER:   BANK:       MTBC, INC.   SILICON VALLEY BANK       By /s/
Bill Korn   By /s/ Michael McMahon Name: Bill Korn                         
Name: Michael McMahon Title: CFO   Title: Director           MTBC ACQUISITION,
CORP.               By /s/ Bill Korn       Name: Bill Korn       Title: CFO    
            MTBC HEALTH, INC.               By /s/ Bill Korn       Name: Bill
Korn       Title: CFO                 MTBC PRACTICE MANAGEMENT, CORP.          
    By /s/ Bill Korn       Name: Bill Korn       Title: CFO      

 

[Signatures continue on the next page]

 

   

 

 

NEW BORROWER               MTBC-MED, INC.               By /s/ Bill
Korn                             Name: Bill Korn       Title: CFO              
  CARECLOUD CORPORATION               By /s/ Bill Korn       Name: Bill Korn    
  Title: CFO      

 

   

 

 

SCHEDULE 1

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK   Date:_________________ FROM: MTBC, INC., MTBC
ACQUISITION, CORP.,       MTBC HEALTH, INC., MTBC PRACTICE       MANAGEMENT,
CORP., MTBC-MED, INC. and       CARECLOUD CORPORATION    

 

The undersigned authorized officer of MTBC, INC., MTBC ACQUISITION, CORP., MTBC
HEALTH, INC., MTBC PRACTICE MANAGEMENT, CORP., MTBC-MED, INC. and CARECLOUD
CORPORATION (jointly and severally, individually and collectively, “Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants   Required   Complies           Monthly financial statements
with  Compliance Certificate   Monthly within 30 days   Yes  No Annual financial
statements (CPA Audited) on Form 10-K  

Within 5 days after filing with

SEC

    10-Q and 8-K  

Within 5 days after filing with

SEC

  Yes  No A/R & A/P Agings   Monthly within 30 days   Yes  No Repeatable Revenue
Reports   Monthly within 30 days   Yes  No Board-approved projections  

FYE within 30 days, and as updated/

amended

  Yes  No

 

Financial Covenants   Required   Actual   Complies               Maintain as
indicated:             Liquidity Ratio (at all times; tested monthly)   > ____*
: 1.0   ______ : 1.0   Yes  No

Adjusted EBITDA (trailing six-month; tested

monthly)

 

 

> _______**

 

 

______ : 1.0

 

 

Yes  No  N/A

 

* As set forth in Section 6.9(a) of the Agreement

** As set forth in Section 6.9(b) of the Agreement

 

   

 

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 



 

 

 

 

MTBC, INC.

MTBC ACQUISITION, CORP.

MTBC HEALTH, INC.

MTBC PRACTICE MANAGEMENT, CORP.

MTBC-MED, INC.

CARECLOUD CORPORATION

 

By:                                                      

Name:                                                 

Title:                                                   

BANK USE ONLY

 

Received by: _____________________

authorized signer

Date:       _________________________

 

Verified: ________________________

authorized signer

Date:       _________________________

 

Compliance Status:  Yes  No

 

   

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated: ____________________

 

I. Liquidity Ratio (at all times) (tested monthly) (Section 6.9(a))

 

Required: > ____*: 1.0

 

*As set forth in Section 6.9(a) of the Agreement

 

Actual:     ___ : 1:0

 

A. Aggregate value of Borrower’s unrestricted and unencumbered cash and Cash
Equivalents maintained with Bank and Bank’s Affiliates $                     B.
Aggregate value of Borrower’s net billed accounts receivable $                  
  C. The sum of lines A and B $                     D. All obligations and
liabilities of Borrower to Bank (other than any obligations related to Bank
Services that are secured by specifically pledged and segregated cash on terms
and in amounts satisfactory to Bank in its sole discretion) $                  
  E. Liquidity Ratio (line C divided by line D)               

 

Is line E equal to or greater than the amount set forth above?

 

                      ___________No, not in compliance
                      __________Yes, in compliance

 

   

 

 

II. Adjusted EBITDA (trailing six-month) (tested monthly) (Section 6.9(b))

 

Required: $_________________**

 

**As set forth in Section 6.9(b) of the Agreement.

 

Actual:    $_________________

 

A. Net Income $__________       B. To the extent included in the determination
of Net Income           1. Interest Expense $__________           2. Income tax
expense $__________           3. Depreciation $__________           4.
Amortization expense $__________           5. Non-cash stock-based compensation
expense $__________           6.

Stock-based compensation payable in cash (not to exceed $250,000 per fiscal
year)

$__________           7. Foreign currency gains and losses $__________          
8.

Gain or loss resulting from the change in the value of contingent consideration
and non-recurring transaction and integration costs related to acquisitions that
occurred prior to the Effective Date

$__________           9.

Gain or loss resulting from the change in the value of contingent consideration
and non-recurring transaction and integration costs related to acquisitions
occurring on or after the Effective Date to the extent approved by Bank on a
case-by-case basis in its sole discretion

$__________           10. The sum of lines 1 through 9 $__________         C.
Unfinanced capital expenditures $__________       D. Capitalized software
expenses $__________       E. The sum of lines C and D         F. Adjusted
EBITDA (line A plus line B.10 minus line E) $__________

 

Is line F equal to or greater than the required amount set forth above?

 

                              ____________ No, not in compliance
                     __________Yes, in compliance

 

ny-1861516

 

   

 

 

